M.D. Appeal Dkt.
66 - 2020


                                IN THE SUPREME COURT OF PENNSYLVANIA
                                            MIDDLE DISTRICT


         COMMONWEALTH OF PENNSYLVANIA,                        : No. 439 MAL 2020
                                                              :
                                  Respondent                  :
                                                              : Petition for Allowance of Appeal
                                                              : from the Order of the Superior Court
                           v.                                 :
                                                              :
                                                              :
         JACK EDWARD SATTERFIELD,                             :
                                                              :
                                  Petitioner                  :


                                                     ORDER



        PER CURIAM

                   AND NOW, this 17th day of November, 2020, the Petition for Allowance of Appeal

        is GRANTED. The issue, as stated by petitioner, is:


                   Whether the Superior Court erred when it affirmed the trial court’s imposition
                   of illegal sentences when the trial court sentenced petitioner to separate,
                   consecutive sentences on three counts of accidents involving death or
                   personal injury where the applicable statue contemplates a single offense
                   for each accident regardless of the number of persons injured or killed in
                   such an accident?